Citation Nr: 0125163	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder, (PTSD), and if so, whether service 
connection for that disability is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military from May 1969 to May 1971.  

The veteran was previously denied service connection for PTSD 
in April 1986 and June 1993 rating actions.  The present 
appeal arises out of a September 1998 rating action in which 
the VA regional office (RO) again determined that service 
connection for PTSD was not warranted.  The veteran expressed 
his disagreement with this latest decision in December 1998, 
and after a statement of the case was issued, he perfected 
his appeal in August 1999, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  A hearing at 
which the veteran testified was conducted at the RO in April 
2000, after which the case was transferred to the Board of 
Veterans' Appeals (Board) in Washington, DC.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD in April 1986 and June 1993 rating actions, from which 
no appeal was perfected.  

2.  The primary basis for the prior denials of service 
connection for PTSD was the absence of evidence reflecting a 
diagnosis of PTSD.  

3.  Evidence added to the record since 1993, includes medical 
documentation reflecting that the veteran has been diagnosed 
to have PTSD.  

4.  The evidence added to the record since 1993, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  

5.  The medical evidence on which the veteran is shown to 
have been diagnosed to have PTSD fails to show that a combat 
related event was considered to be the stressor that caused 
this disorder. 

6.  There is no corroborating evidence that the non-combat 
related stressor, claimed to have caused the veteran to 
develop PTSD, actually occurred.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
final 1993 decision by the RO, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a))


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Attempt to Reopen

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

A review of the record reflects that the veteran submitted 
his original application for service connection for PTSD in 
1985.  Since the evidence at that time failed to show the 
veteran having been diagnosed to have PTSD, his claim was 
denied in an April 1986 rating action.  The veteran was 
advised of this decision and of his appellate rights in a 
letter sent to him in May 1986.  The veteran did not appeal 
this decision within one year, however, and it therefore 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran next submitted a claim for service connection for 
PTSD in 1992.  Once again, however, the evidence failed to 
show the veteran to have been diagnosed as having PTSD and 
his claim was denied in a June 1993 rating action.  In a 
letter addressed to the veteran in July 1993, he was advised 
of this decision and of his appellate rights.  Although a 
notice of disagreement with this decision was received from 
the veteran in December 1993, and a statement of the case was 
issued in March 1994, the veteran did not complete the 
procedural steps necessary to perfect an appeal in this 
regard, and the decision became final after one year.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  (For claims filed on and after August 29, 2001, 
new and material evidence is defined as set out at 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) to be codified at 
38 C.F.R. § 3.156.  Since the matters currently before the 
Board were initiated in 1998, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the RO's 
1993 decision includes outpatient treatment records dated in 
1998 and 2000, as well as the report of an examination 
conducted for VA purposes, all of which reflect diagnoses of 
PTSD based on incidents the veteran described during his 
military service.  Although standing alone these records 
cannot conclusively establish entitlement to service 
connection for the claimed disability, given that the basis 
for the prior final denial of service connection was the 
absence of any medical record showing a diagnosis of PTSD, 
the Board finds that these current records bear directly and 
substantially upon the specific matter under consideration 
and are of such significance that they must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for PTSD is reopened.

Having reopened the veteran's claim, the Board must now 
consider whether it may now consider the issue of entitlement 
to service connection for PTSD on its merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993), provides that to establish no 
prejudice to the appellant by rendering a decision on the 
merits of a claim which was denied on the basis of finality 
by the RO, it must be shown that the appellant had sufficient 
notice of the need to address those issues in his 
submissions, arguments and testimony on appeal.  Although the 
1998 rating decision indicated that new and material evidence 
adequate to reopen the claim for PTSD had not been submitted, 
its discussion of the issue appears to have been on the 
merits of the claim.  The rating board found that "the 
preponderance of the evidence [was] unfavorable."  Moreover, 
in the statement of the case, the laws appropriate to 
entitlement to service connection for PTSD were provided, and 
the reasons and bases for the rating board's denial clearly 
went to the merits of the case.  The veteran thus had ample 
opportunity to familiarize himself with the applicable 
regulations and was given the reasons as to why his claim was 
denied.  Accordingly, the Board finds that no prejudice will 
result to the veteran if the Board proceeds to consider the 
claim on its merits.


Merits Determination

The Board must now address whether service connection itself 
may be established.  The criteria for establishing service 
connection for PTSD has been set forth above, and as 
described in the preceding paragraphs, the veteran now has 
been diagnosed to have PTSD.  Significantly, not all the 
records which reflect a diagnosis of PTSD, include a 
description of the events believed to have precipitated that 
disorder.  Of those that do include a description of these 
events; however, i.e., the report of the examination 
conducted for VA purposes in July 1999, and an outpatient 
record dated in March 2000, it is shown that the veteran's 
PTSD is believed to have been triggered by his exposure to 
trauma casualties when pressed into service to assist in the 
unloading of medical evacuation helicopters.  

Clearly, the stressful events identified by medical personnel 
as precipitating PTSD in this veteran are not related to the 
veteran's participation in combat.  Indeed, the veteran's 
distance from combat is also corroborated by his service 
personnel records which show that he served as a cook while 
in the military, and more particularly, a cook with a 
communications unit while in Vietnam.  In any event, since 
the stressful events believed to have triggered the onset of 
PTSD are not related to the veteran's participation in 
combat, the legal criteria outlined above, require 
corroborative evidence of the veteran's claimed in-service 
stressor in order to establish service connection for that 
disability.

Regarding the veteran's claimed duties assisting in the 
removal of casualties from medical evacuation helicopters, he 
has explained that, while his primary duty was as a cook, 
there were a number of occasions when he contracted a 
communicable disease (gonorrhea) which for medical reasons 
prevented him from performing his usual duties in food 
preparation.  During those occasions when he was unable to 
perform his duties as a cook, the veteran has contended that 
he was assigned to help move injured and deceased soldiers 
off evacuation helicopters or other means of transportation 
where they were taken to a staging area for further 
evacuation or for immediate treatment.  As is happens, 
however, the veteran has not submitted any evidence to 
corroborate these claimed events.  Similarly, while a review 
of the veteran's service medical records confirms that he was 
treated on a number of occasions for gonorrhea while in 
Vietnam, there is no reference in these records to any 
assignment to moving patients as the veteran described.  
Further, the veteran's military personnel records confirm 
only his military training and assignments as a cook, with no 
references to any temporary assignments handling patients.  

Under the forgoing circumstances, it must be concluded that 
the record lacks any corroborating evidence that the non-
combat events the veteran claims to have caused him to 
develop PTSD actually occurred.  Absent such evidence, a 
fundamental requirement for establishing service connection 
for the disability at issue has not been met, and the 
veteran's claim for service connection for PTSD must be 
denied.  

In reaching this decision, the Board notes that in various 
statements and at his hearing, the veteran has described 
other events he experienced in Vietnam that he apparently 
found to be stressful and which he presumably believes could 
be precipitating factors in the onset of his PTSD.  These 
events have included his duties on a perimeter guard, 
experiencing night rocket attacks, and being bitten by a 
spider.  In this regard, however, the Board must point out 
that even if it were to be assumed these events took place, 
(and there is little reason to doubt that they did), since 
they were not implicated by any medical personnel as causing 
the veteran's PTSD, their occurrence is of no consequence in 
the context of the veteran's appeal.  

Veterans Claims Assistance Act of 2000 

In deciding this case, the Board has also considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  This Act was signed into law by the president in 
November 2000, and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Implementing regulations are 
now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  This law essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

In reviewing this law in the context of the veteran's appeal, 
the Board finds that VA has met all notice and duty to assist 
obligations it contains, and that therefore, the veteran is 
not prejudiced by the Board's review of his case without 
first giving him an opportunity to present any arguments 
specifically addressing this law.  In this regard, the 
veteran was notified in the statement of the case of the law 
and regulations governing entitlement to service connection.  
Further, by this document, as well as the supplemental 
statement of the case issued in July 2000, the veteran was 
essentially advised of the evidence which would substantiate 
his claim, and that evidence which has been considered in 
connection with his appeal.  

Moreover, the veteran has been examined in the context of his 
claim, and it appears that records from those sources from 
which relevant evidence could be obtained have been 
associated with the claims file.  Accordingly, no additional 
development of records is warranted.  (In this regard, it is 
acknowledged that it appears that not all PTSD treatment 
records have been associated with the claims file.  The 
actual treatment for PTSD, however, is not of particular 
relevance in this appeal.  What is relevant, is the 
identification of the stressful event considered to have 
caused PTSD by those providing the veteran's medical care.  
Since that event has been identified, no useful purpose would 
be served by obtaining more treatment records.)

As stated, since the requirements of the VCAA have been 
satisfied, the veteran will not be prejudiced as a result of 
the Board deciding this appeal without first affording the RO 
an opportunity to consider the claims anew in light of the 
VCAA and its implementing regulations, or without first 
affording the veteran opportunity to respond to the new 
regulatory language.  A remand for the RO to consider this 
law or to have the veteran respond to the new legal criteria 
would serve no useful purpose, but would only delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

To the extent it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for PTSD, the appeal is granted.  

Service connection for PTSD is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

